Name: 2012/354/EU: Decision of the European Parliament and of the Council of 13Ã June 2012 on the mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2011/020 ES/Comunidad Valenciana footwear from Spain)
 Type: Decision
 Subject Matter: regions of EU Member States;  EU finance;  employment;  budget;  Europe;  economic policy;  leather and textile industries;  economic conditions
 Date Published: 2012-07-04

 4.7.2012 EN Official Journal of the European Union L 174/23 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 June 2012 on the mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2011/020 ES/Comunidad Valenciana footwear from Spain) (2012/354/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 on establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support for workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. (2) The scope of the EGF was broadened for applications submitted from 1 May 2009 to include support for workers made redundant as a direct result of the global financial and economic crisis. (3) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. (4) Spain submitted an application on 28 December 2011 to mobilise the EGF in respect of redundancies in 146 enterprises operating in the NACE Revision 2 Division 15 (Manufacture of leather and related products) in the NUTS II region of Comunidad Valenciana (ES52), and supplemented it by additional information up to 23 February 2012. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission, therefore, proposes to mobilise an amount of EUR 1 631 565. (5) The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by Spain, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2012, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 1 631 565 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 13 June 2012. For the European Parliament The President M. SCHULZ For the Council The President N. WAMMEN (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.